                                                                                Case 3:18-cv-06350-WHA Document 53 Filed 07/23/21 Page 1 of 4



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   TODD ASHKER,                                           No. C 18-6350 WHA (PR)
                                                                         10                  Plaintiff,                              ORDER DENYING MOTION FOR
                                                                                                                                     RECONSIDERATION; GRANTING
                                                                         11     v.                                                   IN PART MOTION TO DISMISS OR
United States District Court




                                                                                                                                     SEVER; SEVERING CLAIMS;
                                                                         12   SCOTT KERNAN; JEFFREY                                  DENYING PLAINTIFF’S MOTION
                               For the Northern District of California




                                                                              BEARD; GEORGE GIURBINO;                                FOR EXTENSION OF TIME TO
                                                                         13   SUSAN HUBBARD; KELLY                                   FILE REPLY BRIEF; GRANTING
                                                                              HARRINGTON; KATHLEEN                                   PLAINTIFF’S MOTION FOR
                                                                         14   ALLISON; J. MCLAUGHLIN; M.                             EXTENSION OF TIME TO FILE
                                                                              RUFF; C. PARIS; J. PRELIP; D.                          OPPOSITION; GRANTING
                                                                         15   ROTHCHILD; J. ROBERTSON; B.                            DEFENDANTS’ MOTION FOR
                                                                              MOAK; C.E. DUCART; C.                                  EXTENSION OF TIME TO FILE
                                                                         16   PFEIFFER; A. ALAFA; MARTINEZ;                          SUMMARY JUDGMENT MOTION;
                                                                              HIGHTOWER; MANUAL ORTIZ;                               INSTRUCTIONS TO CLERK
                                                                         17   HAMMER; SPEIDEL; STEBBINS;
                                                                              VARGAS; M. RUSSELL; J. FALLIS;
                                                                         18   J. FRISK; W. BLACK; DOES 1-10,
                                                                                                                                     (ECF Nos. 40, 45, 48, 50, 51)
                                                                         19                  Defendants.
                                                                                                                    /
                                                                         20
                                                                         21          Plaintiff, a California prisoner, filed this pro se civil rights case under 42 U.S.C. § 1983
                                                                         22   against prison officials at Pelican Bay State Prison (“PBSP”), Kern Valley State Prison
                                                                         23   (“KVSP”), and at the headquarters of the California Department of Corrections and
                                                                         24   Rehabilitation (“CDCR”) in Sacramento. Defendants’ motion to dismiss and sever certain
                                                                         25   claims was granted in part: claims against three defendants were dismissed, and the claims
                                                                         26   against the KVSP officials were severed and transferred to the Eastern District of California,
                                                                         27   which is the proper venue for such claims and where they are currently pending. Plaintiff has
                                                                         28   filed a motion for leave to file a motion for reconsideration of the decision to sever the claims
                                                                                Case 3:18-cv-06350-WHA Document 53 Filed 07/23/21 Page 2 of 4



                                                                          1   against the KVSP defendants. Leave was granted, and defendants have responded to the
                                                                          2   motion. For the reasons discussed below, the motion for reconsideration is DENIED.
                                                                          3           Plaintiff was housed at PBSP until 2016, when he moved to KVSP where he currently
                                                                          4   resides. The claims against PBSP defendants are that they used false confidential information
                                                                          5   to place him in segregated housing at PBSP on four occasions between 2014 and 2016, and that
                                                                          6   the conditions in the segregated housing unit were unconstitutional. His claims against the
                                                                          7   KVSP defendants are based on events that took place there from May 2017 to 2020, including
                                                                          8   phone calls, communication with his attorneys, and housing decisions there. He claims that the
                                                                          9   actions at both prisons were taken in retaliation for his role as the lead plaintiff in the class-
                                                                         10   action lawsuit, Ashker v. Brown, No. C 09-5796 CW (N. D. Cal. 2009). The KVSP claims were
                                                                         11   severed from the PBSP claims because they arose out of distinct transactions that took place at
United States District Court




                                                                         12   different times in different locations involving different people. See Fed. R. Civ. P. 20(a)(2).
                               For the Northern District of California




                                                                         13           Plaintiff argues that the claims should be joined because he alleges that they all involved
                                                                         14   the systemic misuse of confidential information by senior prison officials in the CDCR to
                                                                         15   retaliate against him. The claims plainly do not arise from the same transaction or occurrence
                                                                         16   as they involve different locations, at different times, and by different people. There were
                                                                         17   unique facts and officials involved in the housing decisions and the suicide watch practices at
                                                                         18   PBSP that are distinct from the facts and officials involved in the allegedly retaliatory acts and
                                                                         19   the suicide watch practices at KVSP. Plaintiff’s allegation that there was a system of retaliation
                                                                         20   by senior CDCR officials does not mean that all the claims arose out of the same or a series of
                                                                         21   related transactions or occurrences such that they should be joined. A great many cases every
                                                                         22   year allege retaliation by prison officials all across California, but this does not mean they
                                                                         23   would all properly be joined simply because the prisoner alleges there is a system of retaliation
                                                                         24   authorized by senior prison officials. Too many individual questions regarding each element of
                                                                         25   a retaliation claim are presented by each alleged retaliatory incident — the protected speech by
                                                                         26   the prisoner, the retaliatory conduct, whether there was a causal nexus between the two,
                                                                         27   whether there was another legitimate justification for the defendants’ conduct, whether the
                                                                         28
                                                                                                                                 2
                                                                                Case 3:18-cv-06350-WHA Document 53 Filed 07/23/21 Page 3 of 4



                                                                          1   prisoner’s speech was chilled — to practically or feasibly join them all. The KVSP and PBSP
                                                                          2   claims involved distinct incidents by different officials at different times and places, and each
                                                                          3   incident requires a separate inquiry into the defendants’ conduct, whether there was a retaliatory
                                                                          4   or legitimate purpose, and whether plaintiff’s speech was chilled.
                                                                          5          The above analysis was explained in the Order severing the claims:
                                                                          6                  The KVSP claims do not arise “out of the same transaction, occurrence, or series
                                                                                     of transactions or occurrences” as the PBSP claims. See Fed. R. Civ. P. 20(a)(2). The
                                                                          7          claims plainly do not arise from the same transaction or occurrence as they involve
                                                                                     different locations, at different times, and by different people. There were unique facts
                                                                          8          and officials involved in the housing decisions and the suicide watch practices at PBSP
                                                                                     that are distinct from the facts and officials involved in the allegedly retaliatory acts and
                                                                          9          the suicide watch practices at KVSP. The claims also do not arise from the same
                                                                                     “series” of transactions or occurrences. There is no allegation of a policy or a continuos
                                                                         10          sequence of events spanning the two prisons that would suggest that the alleged
                                                                                     violations at both places all were part of the same series of events. And while one of
                                                                         11          plaintiff does challenge the way that guards carried out the suicide watch at both places,
United States District Court




                                                                                     which was by different people and in a different manner at each prison. Indeed, he
                                                                         12          alleges that these practices at KVSP were different, and worse, than those at PBSP
                               For the Northern District of California




                                                                                     because of the isolated nature of the KVSP cells. Because the KVSP claims and the
                                                                         13          PBSP claims do not arise from the same transactions or occurrences, or the same series
                                                                                     of transactions or occurrences, they may not be joined into a single action under Rule
                                                                         14          20.
                                                                         15   (ECF No. 37.)
                                                                         16          Plaintiff does not make new arguments that warrant reconsideration of the severance
                                                                         17   Order. The Eastern District’s progress on adjudicating the KVSP claims in the severed case
                                                                         18   further indicates that such claims may be properly litigated in a separate action. Accordingly,
                                                                         19   the motion for reconsideration is DENIED. Plaintiff’s motion for an extension of time to file a
                                                                         20   reply brief is DENIED because he raises no new arguments that would warrant reconsideration in
                                                                         21   his motion, and additional arguments not raised in his motion may not be raised in a reply brief.
                                                                         22          Three new KVSP defendants — Ralph Diaz, Sandra Alfaro, and Connie Gipson —
                                                                         23   whom plaintiff added in the First Amended Complaint alleging they were also involved in the
                                                                         24   same incidents as the other KVSP defendants have also filed a motion to dismiss or to sever the
                                                                         25   claims against them. Plaintiff has filed an opposition. For the reasons described in the Order
                                                                         26   severing the claims against the other KVSP defendants (ECF No. 37) and discussed above in
                                                                         27   connection with plaintiff’s motion for reconsideration, the claims against defendants Diaz,
                                                                         28
                                                                                                                               3
                                                                                Case 3:18-cv-06350-WHA Document 53 Filed 07/23/21 Page 4 of 4



                                                                          1   Alfaro and Gipson is Defendants’ are SEVERED and TRANSFERRED to the United States District
                                                                          2   Court for the Eastern District of California. The arguments for dismissing these claims are not
                                                                          3   addressed here and may be raised again in the Eastern District.
                                                                          4          Plaintiff’s motion for an extension of time to file a reply regarding his motion for
                                                                          5   reconsideration is DENIED because plaintiff has had ample opportunity to address the severance
                                                                          6   issue in his oppositions to the motions to sever and in his motion for reconsideration.
                                                                          7          Good cause appearing, plaintiff’s motion for an extension of time to file an opposition to
                                                                          8   the most recent motion to dismiss or sever is GRANTED. The remaining defendants’ motion for
                                                                          9   an extension of time to file a motion for summary judgment is GRANTED to and including
                                                                         10   September 27, 2021. Plaintiff’s opposition is due on or before October 27, 2021. Defendants
                                                                         11   shall file a reply brief within 14 days of the date any opposition is filed.
United States District Court




                                                                         12          The clerk shall send a copy of the First Amended Complaint and a copy of this Order to
                               For the Northern District of California




                                                                         13   the Eastern District
                                                                         14          IT IS SO ORDERED.
                                                                         15
                                                                              Dated: July    23      , 2021.
                                                                         16                                                  WILLIAM ALSUP
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28
                                                                                                                                4
